

	

		IIA

		109th CONGRESS

		2d Session

		S. J. RES. 29

		IN THE SENATE OF THE UNITED STATES

		

			February 13, 2006

			Mr. Cochran (for

			 himself, Mr. Frist, and

			 Mr. Leahy) introduced the following joint

			 resolution; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		JOINT RESOLUTION

		Providing for the reappointment of Alan G.

		  Spoon as a citizen regent of the Board of Regents of the Smithsonian

		  Institution.

	

	

		That, in accordance with section 5581

			 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of

			 the Smithsonian Institution, in the class other than Members of Congress,

			 occurring by reason of the expiration of the term of Alan G. Spoon of

			 Massachusetts, is filled by reappointment of the incumbent for a term of 6

			 years. The reappointment shall take effect on the date of enactment of this

			 joint resolution.

		

